     Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 1 of 16 PageID #:3579




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

VOLKSWAGEN AG, VOLKSWAGEN
GROUP OF AMERICA, INC., and AUDI              Case No. 18-cv-06611
AG,
                                              Judge Edmond E. Chang
              Plaintiffs,
                                              Magistrate Judge Jeffrey Cole
v.

DXZ OFFICIAL STORE, et al.,

              Defendants.


                            PRELIMINARY INJUNCTION ORDER

        Plaintiffs Volkswagen AG’s, Volkswagen Group of America, Inc.’s, and Audi

AG’s (“Plaintiffs”) have moved for a preliminary injunction. The Court has reviewed

the evidence submitted in support, including the evidence previously filed in support

of the temporary restraining order. Based on that evidence, the Court grantes the

motion as to the defendants identified on Schedule A to the Amended Complaint

(collectively, the Defendants) and attached hereto, except for Defendants

hkseller*2011 and ledilluminant (for convenience’s sake, the “Exempt Defendants”),

and using at least the online marketplace accounts identified in Schedule A (the

“Online Marketplace Accounts”). As to the Exempt Defendants, the prior TRO is

extended (so technically it is a preliminary injunction), but only until November 13,

2018, when the next hearing will take place at 9 a.m. There remains sufficient

evidence, for a short-term extension, that the Exempt Defendants did unlawfully use




                                          1
  Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 2 of 16 PageID #:3580




Plaintiffs’ trademarks, and that the asset freeze should be litigated with additional

evidence (to be submitted in a supplemental response and a supplemental reply).

      The Court finds, in the absence of adversarial presentation as to the

Defendants, that it has personal jurisdiction over the Defendants because the

Defendants directly target their business activities toward consumers in the United

States, including Illinois. Specifically, Defendants are reaching out to do business

with Illinois residents by operating one or more commercial, interactive Internet

stores through which Illinois residents can purchase products using counterfeit

versions of the Plaintiffs’ Trademarks (a list of which is included in the below chart).

                 Registration
                                                 Mark
                     No.
                  2,835,662                VOLKSWAGEN
                   2,934,401               VOLKSWAGEN
                   2,818,615                      VW
                   5,019,808                      VW
                   4,177,648                    VW AG
                   3,561,405                   ROUTAN
                   3,431,414                   TIGUAN
                   2,682,428                   TOUAREG
                   2,411,743                    JETTA
                   1,540,381                      GTI
                   1,468,206                   PASSAT
                   1,361,724                     GOLF
                   1,883,332




                                           2
Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 3 of 16 PageID #:3581




               2,987,620




               2,849,974




               2,100,963




               3,850,256




               3,864,460




              4,995,364                    AUDI
              5,093,264                    AUDI
              1,283,271                  QUATTRO
              3,241,273                  QUATTRO
              3,702,707                  QUATTRO
              4,284,786




                                     3
  Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 4 of 16 PageID #:3582




                  2,083,439




                  4,405,143




      This Court also finds that the injunctive relief previously granted in the

Temporary Restraining Order should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal

Rule of Civil Procedure 65. Evidence submitted in support of the motion for

preliminary injunction, and (importantly) in support of Plaintiffs’ previously granted

TRO motion, establishes that Plaintiffs have demonstrated a likelihood of success on

the merits; that no remedy at law exists; and that Plaintiffs will suffer irreparable

harm if the injunction is not granted. Specifically, Plaintiffs have proved a prima facie

case of trademark infringement because (1) the Plaintiffs’ Trademarks are distinctive

marks and are registered with the U.S. Patent and Trademark Office on the Principal

Register, (2) Defendants are not licensed or authorized to use any of the Plaintiffs’

Trademarks, and (3) Defendants’ use of the Plaintiffs’ Trademarks is causing a


                                           4
     Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 5 of 16 PageID #:3583




likelihood of confusion as to the origin or sponsorship of Defendants’ products with

Plaintiffs. Furthermore, Defendants’ continued and unauthorized use of the

Plaintiffs’ Trademarks irreparably harms Plaintiffs through diminished goodwill and

brand confidence, damage to Plaintiffs’ reputation, loss of exclusivity, and loss of

future sales. Monetary damages fail to address such damage and, therefore, Plaintiffs

have an inadequate remedy at law. Moreover, the public interest is served by entry

of this preliminary injunction to dispel the public confusion created by Defendants’

actions and to avoid counterfeit sales to unwitting customers. Based on these

findings, this Court orders that:

1.      Defendants, their officers, agents, servants, employees, attorneys, and other

        persons acting in active concert or participation with them be preliminarily

        enjoined and restrained from:

        a. using Plaintiffs’ Trademarks or any reproductions, counterfeit copies or

           colorable imitations thereof in any manner in connection with the

           distribution, marketing, advertising, offering for sale, or sale of any product

           that is not a genuine Plaintiffs’ product or not authorized by Plaintiffs to be

           sold in connection with Plaintiffs’ Trademarks;

        b. passing off, inducing, or enabling others to sell or pass off any product as a

           genuine Plaintiffs’ product or any other product produced by Plaintiffs, that

           is not Plaintiffs’ or not produced under the authorization, control or

           supervision of Plaintiffs and approved by Plaintiffs for sale under Plaintiffs’

           Trademarks;



                                            5
     Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 6 of 16 PageID #:3584




        c. committing any acts calculated to cause consumers to believe that

           Defendants’ products are those sold under the authorization, control or

           supervision of Plaintiffs, or are sponsored by, approved by, or otherwise

           connected with Plaintiffs;

        d. further infringing Plaintiffs’ Trademarks and damaging Plaintiffs’

           goodwill; and

        e. manufacturing, shipping, delivering, holding for sale, transferring or

           otherwise moving, storing, distributing, returning, or otherwise disposing

           of, in any manner, products or inventory not manufactured by or for

           Plaintiffs, nor authorized by Plaintiffs to be sold or offered for sale, and

           which bear any of Plaintiffs’ trademarks, including Plaintiffs’ Trademarks,

           or any reproductions, counterfeit copies or colorable imitations thereof.

2.      Defendants and any third party with actual notice of this Order who is

        providing services for any of the Defendants, or in connection with any of the

        Online Marketplace Accounts or other online marketplace accounts operated

        by Defendants, including, without limitation, any online marketplace

        platforms such as iOffer, eBay, AliExpress, Alibaba, Amazon, Wish.com, and

        Dhgate, web hosts, sponsored search engine or ad-word providers, credit cards,

        banks, merchant account providers, third party processors and other payment

        processing service providers, and Internet search engines such as Google, Bing,

        and Yahoo (collectively, the “Third Party Providers”) shall, within five (5)

        business days after receipt of such notice, provide to Plaintiffs expedited



                                           6
Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 7 of 16 PageID #:3585




   discovery, including copies of all documents and records in such person’s or

   entity’s possession or control relating to:

   a. the identities and locations of Defendants, their agents, servants,

      employees, confederates, attorneys, and any persons acting in concert or

      participation with them, including all known contact information, including

      any and all associated e-mail addresses;

   b. the nature of Defendants’ operations and all associated sales, methods of

      payment for services and financial information, including, without

      limitation, identifying information associated with the Online Marketplace

      Accounts and Defendants’ financial accounts, as well as providing a full

      accounting of Defendants’ sales and listing history related to their

      respective Online Marketplace Accounts;

   c. Defendants’ Online Marketplace Accounts;

   d. any other online marketplace accounts registered by Defendants; and

   e. any financial accounts owned or controlled by Defendants, including their

      agents, servants, employees, confederates, attorneys, and any persons

      acting in concert or participation with them, including such accounts

      residing with or under the control of any banks, savings and loan

      associations, payment processors or other financial institutions, including,

      without limitation, PayPal, Alipay, Wish.com, Amazon Pay, or other

      merchant account providers, payment providers, third party processors,

      and credit card associations (e.g., MasterCard and VISA).



                                        7
     Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 8 of 16 PageID #:3586




3.      Upon Plaintiffs’ request, those in privity with Defendants and those with notice

        of the injunction, including the Third Party Providers as defined in Paragraph

        2, shall, within five (5) business days after receipt of such notice:

        a. disable and cease providing services being used by Defendants, currently or

           in the future, to engage in the sale of goods using Plaintiffs’ Trademarks;

        b. disable and cease displaying any advertisements used by or associated with

           Defendants in connection with the sale of counterfeit and infringing goods

           using Plaintiffs’ Trademarks; and

        c. take all steps necessary to prevent links to the Online Marketplace

           Accounts identified on Schedule A from displaying in search results,

           including, but not limited to, removing links to the Online Marketplace

           Accounts from any search index.

4.      Defendants and any persons in active concert or participation with them who

        have actual notice of this Order shall be temporarily and preliminarily

        restrained and enjoined from transferring or disposing of any money or other

        of Defendants’ assets until further ordered by this Court.

5.      Any Third Party Providers, including PayPal, Inc. (“PayPal”) and Alipay,

        Wish.com, and Amazon Pay, shall, within two (2) business days of receipt of

        this Order, for any Defendant or any of Defendants’ Online Marketplace

        Accounts:

        a. locate all accounts and funds connected to Defendants or Defendants’

           Online Marketplace Accounts, including, but not limited to, any financial



                                             8
     Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 9 of 16 PageID #:3587




           accounts connected to the information listed in Schedule A hereto, the e-

           mail addresses identified in Exhibit 5 to the Declaration of Dana A.

           Cizmadia, and any e-mail addresses provided for Defendants by third

           parties; and

        b. restrain and enjoin any such accounts or funds that are not U.S. based from

           transferring or disposing of any money or other of Defendants’ assets until

           further ordered by this Court.

6.      Plaintiffs may provide notice of these proceedings to Defendants, including

        service of process pursuant to Fed. R. Civ. P. 4(f)(3), by electronically

        publishing a link to the Amended Complaint, this Order and other relevant

        documents on a website and sending an e-mail to the e-mail addresses

        identified in Exhibit 5 to the Declaration of Dana A. Cizmadia and any e-mail

        addresses provided for Defendants by third parties that includes a link to said

        website. The Clerk of the Court is directed to issue a single original summons

        in the name of “DXZ OFFICIAL STORE and all other Defendants identified in

        the Amended Complaint” that shall apply to all Defendants. The combination

        of providing notice via electronic publication and e-mail, along with any notice

        that Defendants receive from payment processors, shall constitute notice

        reasonably calculated under all circumstances to apprise Defendants of the

        pendency of the action and afford them the opportunity to present their

        objections.




                                            9
     Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 10 of 16 PageID #:3588




7.       Plaintiffs’ Amended Complaint [10] and Exhibits 1 and 2 thereto [10-1], [10-2],

         Schedule A to the Complaint [9] and the Amended Complaint [10-3], Exhibit 5

         to the Declaration of Dana A. Cizmadia [15], and the TRO [27] are unsealed.

8.       Any Defendants that are subject to this Order may appear and move to dissolve

         or modify the Order on two days’ notice to Plaintiffs or on shorter notice as set

         by this Court.

9.       The $10,000 bond posted by Plaintiffs shall remain with the Court until a Final

         disposition of this case or until this Preliminary Injunction is terminated.

                                          ENTERED:



                                                s/Edmond E. Chang
                                          Edmond E. Chang
                                          United States District Judge

DATE: November 8, 2019 (posted November 9, 2018)




                                             10
 Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 11 of 16 PageID #:3589




VOLKSWAGEN AG, VOLKSWAGEN GROUP OF AMERICA, INC., and AUDI AG v. DXZ OFFICIAL STORE,
                           et al. ‐ Case No. 18‐cv‐06611


                                 Schedule A
No.   Defendant Name / Alias                 No.   Defendant Name / Alias
  1   DXZ Official Store                       2   E YOUR DRIVING Store
  3   JURUS FENG Store                         4   Cooleeon AutoParts Store
  5   a xiao ruo store                         6   carart Store
  7   CarNuoC Automobile Store                 8   Chinese cold light Store
  9   dsmail store                            10   Heminst Store
 11   HengCL Store                            12   Kahane Car Accessories Co.,Ltd store
 13   Lionel Feng Store                       14   Oneauto Store
 15   Ruhome Store                            16   Shop1193118 Store
 17   Shop4051046 Store                       18   shop4421199 store
 19   shop4432117 store                       20   shop4485042 store
 21   Wellcar88 Store                         22   YANF Professional Car Light Store
 23   YAN‐F01 Store                           24   yu Store
 25   zhixiao Store                           26   15hopelight
 27   1cn2147                                 28   2017‐digitworld
 29   7.5043                                  30   abkj8511
 31   autocartool3lectronics                  32   autolightdirect‐us
 33   beautyoney                              34   besthsk9689
 35   beststore518                            36   biuc9434
 37   blueyf2011                              38   boomsdeal
 39   car_led_light_2018                      40   carbon‐car888
 41   carhua20175                             42   carparts18
 43   cartools2015                            44   cheermall
 45   cheyanton_0                             46   cnautolightkingdom
 47   corey‐wang                              48   cui1873
 49   diy_studio                              50   ds‐idols
 51   ecudiagnose                             52   eu‐laptop.seller
 53   fei‐sx                                  54   finechoice68
 55   finesoonhua                             56   forauto17
 57   fzgcosplay1981                          58   ghost_shadow_light
 59   ghun98                                  60   go‐buy1900
 61   good_items4u                            62   goodp2u_4
 63   grandneway                              64   great‐deal2013
 65   greener‐store                           66   hero_999
 67   hid988                                  68   hid‐factory‐direct‐store
 69   hitshine                                70   EXCEPTED

                                        11
 Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 12 of 16 PageID #:3590




No.   Defendant Name / Alias               No.   Defendant Name / Alias
 71   hk‐seller2012                         72   hnzjparts
 73   hongshao988                           74   hotlife07
 75   hrfs5202018                           76   huaart
 77   huanghanming2010                      78   huangmaike8
 79   huizhoso9s9                           80   icbmperformance
 81   iman365‐usa                           82   jewelry_supplier
 83   jiabaolai_5                           84   juvjic432os490
 85   keyanfe0                              86   kkonetoys
 87   kktefr                                88   kr‐store88
 89   lanshouxg                             90   EXCEPTED
 91   licherry19920627                      92   lightupro
 93   linkjbl4                              94   liwinlight
 95   lucky2046                             96   lz_parts
 97   miaofa668                             98   nerva‐paradise
 99   notebookshop.hk168                   100   onebestchoice
101   onenicemallstore                     102   pandafamily2015
103   qqquickstar                          104   reachsage
105   rebeopoch                            106   ruibo2016‐2
107   s.tar.t                              108   shengzh‐87
109   shopping_au                          110   sky_town
111   skysz168                             112   starbeadsclub
113   sunny_store15                        114   sweey9898
115   tan‐ck                               116   tianming09
117   tjiurvosmw                           118   topcamerapowersupply
119   totalmall                            120   trust‐autoparts
121   tyllq                                122   usacamall
123   usesell84                            124   veqf2325
125   vogvicky                             126   wandongme1
127   wellcar365                           128   witchcraft999
129   xia1005                              130   xr.lampard
131   xuebinyou_6                          132   xuyan11
133   yancha‐7                             134   yingshanhong369
135   yongzhli‐4                           136   yosteps
137   yu910617                             138   yue‐ghost‐shadow‐light‐sale
139   yueqin1989                           140   yuuautoparts
141   yuzhaokun099                         142   ywswbdzswyxgs
143   zhajinbia‐0                          144   zhan387801720‐0
145   zhang19939                           146   zhh76751
147   zhuozhong                            148   zotootech
149   zwm1971                              150   zytc_1


                                      12
 Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 13 of 16 PageID #:3591




No.   Defendant Name / Alias                           No.   Defendant Name / Alias
151   ALIDA GROUP (HK) CO .,LIMITED                    152   anhuamark
153   Auto Home                                        154   Autoooo
155   beanseedling                                     156   Bigbossboss
157   Blue Earth                                       158   Car LED Lights
159   chaixiongjie                                     160   Child Li‘s dream house
161   Childhood Memory Store                           162   City‐Beauty Life
163   CZ‐estore                                        164   daro
165   DDAY                                             166   Fang shui chen shop
167   Fashion‐SYL                                      168   Fentec Limited
169   FJXMWSSD Trade Co.,LTD.                          170   futureofsharing
171   Glamour life co., LTD                            172   Honey Bunny
173   huanlexiaopu                                     174   hug the earth
175   Huskar                                           176   International Trends
177   jea0828                                          178   jiahaixia
179   Kids Limited                                     180   LangXin Watches
181   linbing Mini fashion                             182   lovely garden
183   Luis Chun                                        184   MDDAILYHOUSE
185   mjszyouth0131                                    186   mybabydog
187   oldlove                                          188   oloollo cool
189   PENGSHA2000                                      190   Quality automotive supplies
191   Shenzhen Elife Electronic Technology Co.,        192   Shenzhen Goshawk Technology Co.,Ltd
      Ltd.
193   shuiqiang123                                     194 Sjindan
195   SuperAccessory                                   196 tiandayan
197   yanghua032851                                    198 YUQING1314
199   zuozhi's house

No.   Defendant Marketplace URL                        No.   Defendant Marketplace URL
  1   aliexpress.com/store/4024010                       2   aliexpress.com/store/4037074
  3   aliexpress.com/store/2345170                       4   aliexpress.com/store/3390008
  5   aliexpress.com/store/3496007                       6   aliexpress.com/store/3212074
  7   aliexpress.com/store/1839013                       8   aliexpress.com/store/3136035
  9   aliexpress.com/store/3244040                      10   aliexpress.com/store/4105004
 11   aliexpress.com/store/3195025                      12   aliexpress.com/store/1938741
 13   aliexpress.com/store/3128044                      14   aliexpress.com/store/2784082
 15   aliexpress.com/store/2961246                      16   aliexpress.com/store/1193118
 17   aliexpress.com/store/4051046                      18   aliexpress.com/store/4421199
 19   aliexpress.com/store/4432117                      20   aliexpress.com/store/4485042
 21   aliexpress.com/store/3138037                      22   aliexpress.com/store/3186019
 23   aliexpress.com/store/3046054                      24   aliexpress.com/store/1952515


                                                  13
 Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 14 of 16 PageID #:3592




No.   Defendant Marketplace URL                  No.   Defendant Marketplace URL
 25   aliexpress.com/store/3857011                26   ebay.com/usr/15hopelight
 27   ebay.com/usr/1cn2147                        28   ebay.com/usr/2017‐digitworld
 29   ebay.com/usr/7.50430                        30   ebay.com/usr/abkj8511
 31   ebay.com/usr/autocartool3lectronics         32   ebay.com/usr/autolightdirect‐us
 33   ebay.com/usr/beautyoney                     34   ebay.com/usr/besthsk9689
 35   ebay.com/usr/beststore518                   36   ebay.com/usr/biuc9434
 37   ebay.com/usr/blueyf2011                     38   ebay.com/usr/boomsdeal
 39   ebay.com/usr/car_led_light_2018             40   ebay.com/usr/carbon‐car888
 41   ebay.com/usr/carhua20175                    42   ebay.com/usr/carparts18
 43   ebay.com/usr/cartools2015                   44   ebay.com/usr/cheermall
 45   ebay.com/usr/cheyanton_0                    46   ebay.com/usr/cnautolightkingdom
 47   ebay.com/usr/corey‐wang                     48   ebay.com/usr/cui1873
 49   ebay.com/usr/diy_studio                     50   ebay.com/usr/ds‐idols
 51   ebay.com/usr/ecudiagnose                    52   ebay.com/usr/eu‐laptop.seller
 53   ebay.com/usr/fei‐sx                         54   ebay.com/usr/finechoice68
 55   ebay.com/usr/finesoonhua                    56   ebay.com/usr/forauto17
 57   ebay.com/usr/fzgcosplay1981                 58   ebay.com/usr/ghost_shadow_light
 59   ebay.com/usr/ghun98                         60   ebay.com/usr/go‐buy1900
 61   ebay.com/usr/good_items4u                   62   ebay.com/usr/goodp2u_4
 63   ebay.com/usr/grandneway                     64   ebay.com/usr/great‐deal2013
 65   ebay.com/usr/greener‐store                  66   ebay.com/usr/hero_999
 67   ebay.com/usr/hid988                         68   ebay.com/usr/hid‐factory‐direct‐store
 69   ebay.com/usr/hitshine                       70   EXCEPTED
 71   ebay.com/usr/hk‐seller2012                  72   ebay.com/usr/hnzjparts
 73   ebay.com/usr/hongshao988                    74   ebay.com/usr/hotlife07
 75   ebay.com/usr/hrfs5202018                    76   ebay.com/usr/huaart
 77   ebay.com/usr/huanghanming2010               78   ebay.com/usr/huangmaike8
 79   ebay.com/usr/huizhoso9s9                    80   ebay.com/usr/icbmperformance
 81   ebay.com/usr/iman365‐usa                    82   ebay.com/usr/jewelry_supplier
 83   ebay.com/usr/jiabaolai_5                    84   ebay.com/usr/juvjic432os490
 85   ebay.com/usr/keyanfe0                       86   ebay.com/usr/kkonetoys
 87   ebay.com/usr/kktefr                         88   ebay.com/usr/kr‐store88
 89   ebay.com/usr/lanshouxg                      90   EXCEPTED
 91   ebay.com/usr/licherry19920627               92   ebay.com/usr/lightupro
 93   ebay.com/usr/linkjbl4                       94   ebay.com/usr/liwinlight
 95   ebay.com/usr/lucky2046                      96   ebay.com/usr/lz_parts
 97   ebay.com/usr/miaofa668                      98   ebay.com/usr/nerva‐paradise
 99   ebay.com/usr/notebookshop.hk168            100   ebay.com/usr/onebestchoice
101   ebay.com/usr/onenicemallstore              102   ebay.com/usr/pandafamily2015
103   ebay.com/usr/qqquickstar                   104   ebay.com/usr/reachsage


                                            14
 Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 15 of 16 PageID #:3593




No.   Defendant Marketplace URL            No.   Defendant Marketplace URL
105   ebay.com/usr/rebeopoch               106   ebay.com/usr/ruibo2016‐2
107   ebay.com/usr/s.tar.t                 108   ebay.com/usr/shengzh‐87
109   ebay.com/usr/shopping_au             110   ebay.com/usr/sky_town
111   ebay.com/usr/skysz168                112   ebay.com/usr/starbeadsclub
113   ebay.com/usr/sunny_store15           114   ebay.com/usr/sweey9898
115   ebay.com/usr/tan‐ck                  116   ebay.com/usr/tianming09
117   ebay.com/usr/tjiurvosmw              118   ebay.com/usr/topcamerapowersupply
119   ebay.com/usr/totalmall               120   ebay.com/usr/trust‐autoparts
121   ebay.com/usr/tyllq                   122   ebay.com/usr/usacamall
123   ebay.com/usr/usesell84               124   ebay.com/usr/veqf2325
125   ebay.com/usr/vogvicky                126   ebay.com/usr/wandongme1
127   ebay.com/usr/wellcar365              128   ebay.com/usr/witchcraft999
129   ebay.com/usr/xia1005                 130   ebay.com/usr/xr.lampard
131   ebay.com/usr/xuebinyou_6             132   ebay.com/usr/xuyan11
133   ebay.com/usr/yancha‐7                134   ebay.com/usr/yingshanhong369
135   ebay.com/usr/yongzhli‐4              136   ebay.com/usr/yosteps
137   ebay.com/usr/yu910617                138   ebay.com/usr/yue‐ghost‐shadow‐light‐
                                                 sale
139   ebay.com/usr/yueqin1989              140   ebay.com/usr/yuuautoparts
141   ebay.com/usr/yuzhaokun099            142   ebay.com/usr/ywswbdzswyxgs
143   ebay.com/usr/zhajinbia‐0             144   ebay.com/usr/zhan387801720‐0
145   ebay.com/usr/zhang19939              146   ebay.com/usr/zhh76751
147   ebay.com/usr/zhuozhong               148   ebay.com/usr/zotootech
149   ebay.com/usr/zwm1971                 150   ebay.com/usr/zytc_1
151   wish.com/merchant/55f639             152   wish.com/merchant/55ca952bf45
      308fd57d4276fd4923                         4e525c875eec8
153 wish.com/merchant/577f3611             154 wish.com/merchant/57712ceab2
    ea637718e2c6c930                           e2af73ff42e04f
155 wish.com/merchant/58a9b03              156 wish.com/merchant/598c32e9235
    1122bea50645a863d                          1347694d74897
157 wish.com/merchant/579210ba             158 wish.com/merchant/5810aee5099
    76f32b66b1e6c5ed                           1de263bd374ba
159 wish.com/merchant/586dded              160 wish.com/merchant/559e2912dca8
    4ab17f5264ef8e55f                          c840503c93db
161 wish.com/merchant/58f0838              162 wish.com/merchant/56610f909fbc
    2759eb60406019dea                          2f23f696628e
163 wish.com/merchant/56764d0              164 wish.com/merchant/594bca5ae81e
    d8bccb126bfb60d98                          8a7f636962fd
165 wish.com/merchant/58c52476             166 wish.com/merchant/58ad92e4a58
    dd7e475107842c66                           f5c511390c92d


                                      15
 Case: 1:18-cv-06611 Document #: 44 Filed: 11/08/18 Page 16 of 16 PageID #:3594




No. Defendant Marketplace URL              No. Defendant Marketplace URL
167 wish.com/merchant/56fa3a033            168 wish.com/merchant/5628d8b4afc
    a698c122ca2d19a                            c3c15905820c1
169 wish.com/merchant/559e6af69            170 wish.com/merchant/596e11d8b1a
    b24514050d3c7b7                            4ca1f79c9da4f
171 wish.com/merchant/549adb2              172 wish.com/merchant/59361ce97c6
    e653d51046f82b197                          49436064a35ee
173 wish.com/merchant/5969adcd             174 wish.com/merchant/5ac6e97ac2c
    8263384c47f11ebe                           89240b5abcfe8
175 wish.com/merchant/592a9773             176 wish.com/merchant/55cd552872
    ff46146daef5f3b6                           09b01dd54cbc90
177 wish.com/merchant/59c25fe3             178 wish.com/merchant/593020626fff
    eea5c528b57f5cbf                           c7040bfb878b
179 wish.com/merchant/565922fa             180 wish.com/merchant/54bc87f4d7df
    268e831d08c819ef                           3c093ef47355
181 wish.com/merchant/582b07840            182 wish.com/merchant/5850e066fef4
    d44631b678f6f12                            097a718a332f
183 wish.com/merchant/582910fa1            184 wish.com/merchant/59b40d3b15d
    004352e44ee466f                            a070663019eea
185 wish.com/merchant/59f6b40f             186 wish.com/merchant/59b9ed72235
    8cf0ed0788acc751                           1340a328b44fd
187 wish.com/merchant/58987018             188 wish.com/merchant/5835aada6339
    d829aa50869a53da                           b419169d62ea
189 wish.com/merchant/5adda0b              190 wish.com/merchant/5665a944bcf
    da6f62e1e09bbdde0                          18023f4a9c734
191 wish.com/merchant/553fb423             192 wish.com/merchant/58cb6d3b2e
    50d0b90c307fb1c0                           26c45062c8acb9
193 wish.com/merchant/589ffed55            194 wish.com/merchant/5989849930e
    f5ea84f44ca88aa                            1f351df8cbdb9
195 wish.com/merchant/5912b46b             196 wish.com/merchant/5821cea45478
    4cb676745bbbb152                           2b08a74f3e08
197 wish.com/merchant/5b1c78ac             198 wish.com/merchant/5ad04481ea8
    7752c8256c86e8ee                           7646d41b971f8
199 wish.com/merchant/5ac6e104
    db5f1f3495f67aaf




                                      16
